Citation Nr: 1234600	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a right thumb fracture.

2.  Entitlement to a compensable evaluation for residuals of a chip fracture of the left middle finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1979, and from October 1981 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Veteran's residuals of a right thumb fracture is manifested by subjective reports of pain and weakness but objective evidence of full strength and dexterity with no evidence of ankylosis, limitation of motion, or symptomatology approximating amputation.

2.  The Veteran's residuals of a chip fracture to the left middle finger is manifested by subjective reports of pain, x-ray findings of degenerative arthritis, x-ray evidence of swelling, minimal limitation of motion, and no ankylosis or symptomatology approximating amputation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of a right thumb fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5224 (2011). 

2.  The criteria for a 10 evaluation for residuals of a chip fracture to the left middle finger, to include degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5226 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a readjudication of the Veteran's claims, letters dated in April 2005, May 2008, June 2008, and February 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In addition, the Veteran was, most recently, provided with a VA examination in November 2010 addressing the severity of his residuals of a right thumb fracture and residuals of a left middle finger fracture.  In a June 2012 statement, the Veteran asserted that the November 2010 VA examination was inadequate because the VA examiner performed passive range of motion testing by bending his fingers to determine the range of motion readings.  However, review of the November 2010 VA examination report specifically states that the examiner performed active range of motion testing with regard to the Veteran's right thumb and left middle finger.  In addition, the Board finds that the VA examination is adequate, as it provides sufficient detail to rate the Veteran's service-connected residuals of right thumb and left middle finger fractures under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claims, the current level of disability is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Residuals of a Right Thumb Fracture

The Veteran contends that a compensable rating is warranted for residuals of a right thumb fracture.  By an August 1996 rating decision, service connection for residuals of a right thumb fracture was granted, and a noncompensable evaluation was assigned, effective November 1, 1995, under 38 C.F.R. § 4.71a, Diagnostic Code 5224.  In March 2005, the Veteran filed the present claim seeking a compensable evaluation for his residuals of a right thumb fracture.  In September 2005, the RO denied the Veteran's claim.  He filed a notice of disagreement in October 2005, and perfected his appeal in January 2006.  

The Veteran's residuals of a right thumb fracture are rated as noncompensable under Diagnostic Code 5224 for ankylosis of the thumb.  Under Diagnostic Code 5224, a 10 percent evaluation is awarded for favorable ankylosis of the major or minor thumb, and a maximum 20 percent evaluation is for application when there is unfavorable ankylosis of the major or minor thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  A note following Diagnostic Code 5224 provides that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

Additionally, the rating criteria for evaluating ankylosis of the thumb provide that if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as an amputation at the metacarpophalangeal joint or through proximal phalanx.  If both the carpometacarpal and interphalangeal joints are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as unfavorable ankylosis.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as favorable ankylosis.

In July 2005, the Veteran underwent a VA examination.  He complained of right thumb and middle finger pain, which he described as aching.  He noted that the pain was a 3/10 on a constant basis.  He reported that cold and rainy weather worsened the pain in his hand.  The examiner indicated that the Veteran was right hand dominant.  Physical examination of the wrists revealed normal range of motion.  The Veteran was able to make a fist and hold it tight.  He was able to oppose finger to thumb with 5/5 strength.  Pulling, twisting, and pushing were all within normal limits.  An x-ray of the right hand revealed mild degenerative joint disease at the distal interphalangeal (DIP) joint.  One marginal erosion was present at the third metacarpophalangeal (MCP) joint.  No acute fracture, dislocation, or bone destruction was seen.  The diagnosis was "[n]o noted functional impairment in the right dominant hand."

A June 2008 private treatment record reveals that examination of the right hand showed a deformity of the fifth digit with hyperextension of the MCP joint.  There was difficulty with flexion of the MCP joint, mild swelling of the PIP joint of the long finger, and tenderness to palpation over the metacarpal of the thumb.  There was normal cascade on grip with good strength on grip testing.  The diagnosis was unspecified injury to finger.  June 2008 x-rays of the right hand revealed sesamoid bones and mild to moderate degenerative changes but no acute fractures.  In July 2008, the Veteran reported right hand pain after three separate incidences of fractures during active duty.  The Veteran noted right hand pain with weakness and indicated that his thumb sometimes locked up.  There was no numbness or tingling in the hand or fingers.  On examination, there was pain with flexion of the hand in the MCP joints.  Range of motion was reported to be full.  The diagnosis was osteoarthritis of the hand.

An August 2008 private treatment record notes the Veteran's complaints of right hand numbness and discomfort that went into the hand and thumb.  He stated that the discomfort went into the thumb and fifth digit.  He indicated that the pain ranged from a 2 to 4 on a 1 to 5 scale with intermittent locking.  He also felt that his hands were becoming deformed and described difficulties doing fine motor tasks.  Physical examination of the right hand revealed decreased sensation throughout the hand greatest in the median nerve distribution.  He had pain which radiated down to the thumb and fifth digit with tenderness to palpation over the flexor sheath of the thumb and subtle catching or triggering of the thumb.  There was no erythema or warmth.  There was some very mild thickening of the proximal interphalangeal (PIP) and DIP joints.  There was mild discomfort with Phalan test and a mildly positive Tinel test at the wrist.  X-ray of the right hand revealed minimal degenerative changes with changes consistent with a prior fifth metacarpal fracture with slight angulation.  The physician informed the Veteran that he may have carpal tunnel syndrome, early trigger thumb, and possibly a cervical radiculopathy.  September 2008 electromyography and nerve conduction studies were normal.  On examination, there was normal sensation in the hand with normal motion throughout the hand and wrist.  The physician noted that the Veteran had a mild trigger thumb, but that surgery was not appropriate.  The physician indicated that he had degenerative disease of the hand, which was partially posttraumatic.

VA treatment records from September 2008 note the Veteran's complaints of right hand pain.  The diagnosis was right hand pain.  In October 2008, the Veteran underwent x-rays of the right hand which showed a 2 millimeter (mm.) soft tissue density lateral to the third proximal phalanx head consistent with small chip fracture or foreign body.

An October 2008 private treatment record reflects the Veteran's reports of hand pain, which was moderate and characterized as a dull aching.  The pain was described as located in the entire hand and was aggravated by any movement.  There were no relieving factors.  Examination showed an area of tenderness over the MCP joints of the hand but no gross bruising, deformity, edema, or warmth were noted.  The diagnosis was joint aches.

In November 2008, the Veteran underwent a VA examination.  The Veteran denied a history of overall decrease in right hand strength or dexterity.  He noted flare-ups of joint symptoms for all fingers, including the thumb.  The joint was identified as the PIP joint.  He noted precipitating factors including using a chainsaw and riding a motorcycle, especially when it was rainy or cold.  Alleviating factors included pain medication and the use of a splint.  He described the frequency of flare-ups as occurring every two to three weeks for one to two days, and noted that the flare-ups were moderate in severity.  Physical examination revealed no amputation of a digit or part of a digit, no ankylosis of one or more digits, no deformity of one or more digits, and no gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to the fingers.  There was no decreased strength for pushing, pulling, and twisting, and there was no decreased dexterity for twisting, probing, writing, touching, or expression.  The Veteran indicated that his thumb locked at times.  There was no apparent ligament tightening, pain, or locking on examination.  Range of motion of the right MCP joint revealed active flexion from 0 to 35 degrees with pain on passive range of motion, but not on active range of motion.  Range of motion of the right  PIP joint showed active range of motion to 60 degrees with pain on passive range of motion, but not on active range of motion.  There was no pain after repetitive use and there was no additional loss of motion on repetitive use.  There was no gap between the Veteran's right thumb pad and right fingers and there was equal/normal strength.  There was no apparent ankylosis of the thumb and no apparent muscle atrophy.  Thenar eminence was equal and normal, bilaterally.  The diagnosis was healed fracture of the right hand with residual pain and evidence of degenerative changes on x-ray.  The Veteran's diagnosed disorder resulted in pain in the right hand and thumb and had significant effects on his usual occupation, as the Veteran had to abort physical activity at times and had problems gripping the right hand after a while.  The VA examiner noted that the Veteran's symptoms had moderate effects on his usual daily activities of chores, exercise, sports, recreation, and traveling; mild effects on shopping; and no effects on feeding, bathing, dressing, toileting, and grooming.

In March 2009, the Veteran underwent a VA examination.  The Veteran reported decreased strength and coordination, as well as locking in his thumbs.  He noted periods of flare-up, induced by working, riding his motorcycle, and fishing.  He described a severity of "5" with a frequency and duration of "24/7."  He indicated that he was right hand dominant.  There was no ankylosis involving the hands.  There was no gap between the tip of the thumb and the fingers or between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Right hand strength was found to be normal with pushing, pulling, and twisting.  Dexterity was also normal for twisting, probing, writing, touching, and expression.  There was no deformity to the hand.  In a March 2009 addendum, the examiner noted that September 2008 x-rays of the right hand showed mild narrowing of the DIP in the index finger as well as a 2 mm. soft tissue density lateral to the third proximal phalanx head consistent with an old chip fracture or foreign body.  There was mild degenerative joint disease at the DIP joints on x-rays dated in July 2005, as well.

In November 2010, the Veteran underwent another VA examination.  He complained of right hand pain.  The Veteran reported that he was right hand dominant.  He noted decreased strength in both hands, but denied a decrease in hand dexterity.  He also stated that he had pain and weakness in all fingers, including the thumb.  In addition, he described locking in the right thumb.  The Veteran stated that he had flare-ups of joint symptoms in the MCP of the right thumb, which occurred on a weekly basis and lasted from one to two days.  He indicated that the severity of the flare-ups was moderate, and that on certain days, he was less able to use tools or ride his motorcycle.  Active range of motion of the right thumb revealed that there was no gap between the right thumb pad and the fingers.  There was no objective evidence of pain on range of motion or following repetitive motion.  In addition, there was no additional or new limitation of motion.  There was no amputation of a digit or part of a digit, and there was no ankylosis of one or more digits.  There was no decreased strength for pushing, pulling, and twisting, and there was no decreased dexterity for twisting, probing, writing, touching, or expression.  X-rays of the right hand were normal.  The diagnoses included status post fracture to the right thumb metatarsal, with right hand pain.  The examiner noted that there were effects on the Veteran's usual daily activities, including moderate effects on chores, recreation, and traveling; mild effects on shopping, exercise, and sports; and no effects on feeding, bathing, dressing, toileting, or grooming.  The examiner stated that the radiographic evidence did not account for the flare-ups involving the right thumb.

As noted above, the Veteran's service-connected right thumb disability has been evaluated under Diagnostic Code 5224, pertaining to ankylosis.  In that regard, the Veteran reports of right thumb locking.  However, there is no medical evidence to support a finding of right thumb ankylosis.  VA examiners in November 2008 and November 2010 stated that there was no ankylosis in any of the digits of the right hand.  Accordingly, the most probative and objective evidence of record demonstrates that there is no ankylosis in the carpometacarpal or interphalangeal joints of the thumb with either extension or full flexion or with rotation or angulation of a bone.  Moreover, there is no evidence of a gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Thus, a compensable evaluation for the Veteran's right thumb disorder is not warranted under Diagnostic Code 5224.  

Pursuant to the note following Diagnostic Code 5224, the Board has also considered whether the Veteran's disability could be evaluated as an amputation.  As explained in the rating criteria for evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angluation of a bone, the disability should be evaluated as amputation at the MCP joint or through the proximal phalanx.  Under Diagnostic Code 5152, for the major hand, a 30 percent evaluation is warranted for amputation of the thumb at the metacarpal joint or through the proximal phalanx and a 40 percent evaluation is for application with amputation of the thumb with metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 5152.  However, as discussed above, there is no competent medical evidence of ankylosis of the thumb.  Additionally, there is no medical evidence of significant loss of function of the right thumb, as the medical evidence reflects that the Veteran regularly had good strength and dexterity with no muscle atrophy.  Although the Veteran complained of flare-ups of pain, the evidence does not suggest that the impairment during those flare-ups is equivalent to an amputation.  In that regard, the Veteran noted that flare-ups merely resulted in him being less able to use tools or ride his motorcycle.  Therefore, the Veteran's right thumb disability cannot be evaluated as an amputation.  

The medical evidence also does not show that an increased evaluation is warranted for limitation of motion of other digits.  In that regard, a November 2008 VA examination shows that there was mildly diminished range of motion of the right index finger, the right long finger, the right ring finger, and the right little finger.  A March 2009 VA examination reflects that there was slightly diminished range of motion of the right long finger and the right middle finger.  However, the medical evidence does not show that the limitation of motion in the other digits on the Veteran's right hand was caused by his right thumb impairment.  Additionally, service connection has been awarded separately for residuals of a healed fracture of the right long finger and residuals of a healed fracture of the right index finger.  Accordingly, an increased evaluation is not warranted for resulting limitation of motion of other digits.

Last, the evidence does not show that the Veteran's right thumb disability causes interference with overall function of his hand.  The objective medical evidence shows that the Veteran maintains full strength and dexterity in his right hand.  The Veteran reports of decreased strength, difficulty steering his motorcycle, locking of the thumb, and problems gripping the right hand after a while.  However, the objective medical evidence does not support the Veteran's contentions of decreased strength.  As discussed below, the medical evidence of record shows that the Veteran has degenerative joint disease in the hand, which has not been linked to his service-connected right thumb disorder.  While the right thumb disorder may cause occasional locking of the thumb resulting in difficulty steering his motorcycle or gripping, the medical evidence does not show that the Veteran's right thumb disorder causes interference with the overall function of his hand.

The Board has also considered whether the Veteran is entitled to a compensable evaluation for his right thumb disorder under other pertinent diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (2009).  Diagnostic Code 5228 provides for compensable evaluations based on limitation of motion of the thumb.  However, the medical evidence of record shows that the Veteran has regularly had full range of motion of the thumb, with no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Under these circumstances, the criteria for a compensable rating under Diagnostic Code 5228 have not been met.  38 C.F.R. § 4.71a.

Additionally, although there is evidence of degenerative arthritis in the right hand, the medical evidence does not show that there is arthritis in the right thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  A July 2005 x-ray of the right hand revealed mild degenerative joint disease at the DIP joint.  A June 2008 x-ray of the right hand showed moderate degenerative changes.  An August 2008 x-ray of the right hand noted minimal degenerative changes consistent with a prior fifth metacarpal fracture with slight angulation.  None of the x-rays document degenerative arthritis in the right thumb.  Thus, as the medical evidence does not show degenerative arthritis of the right thumb established by x-ray findings or arthritis due to trauma substantiated by x-ray findings, a compensable evaluation is not warranted for the Veteran's right thumb disorder based on arthritis.  Id.

The Board has also considered whether there is any additional functional loss of the Veteran's right thumb.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  The Veteran reported right thumb pain and locking.  He also reported decreased strength and weakness with moderate flare-ups precipitated by fishing, using a chainsaw, and riding a motorcycle, especially when the weather is rainy and cold.  Nevertheless, the objective medical evidence shows that the Veteran regularly had full strength and dexterity in the right hand with good grip strength.  Additionally, a July 2005 VA examiner found that there was no functional impairment in the right hand, and the November 2010 VA examiner reported that there were no abnormalities in the right thumb.  As the evidence of record does not show additional functional impairment such as weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement sufficient to warrant a compensable evaluation, a compensable evaluation for the Veteran's right thumb disorder is not warranted.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206. 

II.  Residuals of a Left Middle Finger Fracture

Service connection for residuals of a left middle finger fracture was granted by a rating decision dated in February 1996, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5226, effective November 1, 1995.  In February 2009, the Veteran filed a claim seeking a compensable evaluation for his service-connected left middle finger disorder.  He complained of cramps in the left middle finger with pain and swelling.  He noted difficulty gripping items and stated that he treated his symptoms with over-the-counter Tylenol.

The Veteran's left middle finger disorder is rated as noncompensable under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5226.  The hyphenated code is intended to show that the Veteran's left finger disorder is rated analogously to ankylosis of the long finger.  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99"). 

Diagnostic Code 5226 provides that a maximum 10 percent evaluation is for application when there is favorable or unfavorable ankylosis of the major or minor long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  A note following Diagnostic Code 5226 states that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

Additionally, the rating criteria for evaluating ankylosis of the long finger provide that, if both the MCP and the PIP joints of the digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as an amputation without metacarpal resection at the PIP joint or proximal thereto.  If both the MCP and the PIP joints of a digit are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MCP or PIP joints is ankylosed, and there is a gap of more than two inches (5.1 centimeters (cm.)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, the disability should be evaluated as unfavorable ankylosis.  If only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, the disability should be evaluated as favorable ankylosis.

In March 2009, the Veteran underwent a VA examination.  He complained of pain and cramping in his hand.  He stated that he wore a brace on his left hand and took medication for the pain.  He reported decreased strength and coordination as well as cramping and pain in the fingers, with an inability to straighten the fingers.  He described flare-ups of symptoms precipitated by working, riding his motorcycle, using his hammer, using a chainsaw, and fishing, and described the severity of the symptoms during the flare-up as a "5."  He noted that the frequency of the flare-ups was "24/7" some days and that the duration was also "24/7."  The examiner stated that there was no ankylosis involving the hands.  Range of motion of the left long finger was slightly decreased, with range of motion from 0 to 83 degrees in the MCP joint, 0 to 92 degrees in the PIP joint, and 0 to 75 degrees in the DIP joint.  There was no pain on range of motion, and there was no fatigue, weakness, lack of endurance, incoordination, or pain.  Range of motion was not decreased with repetition, and there was no fatigue, weakness, lack of endurance, incoordination, or pain with repetition.  Left hand strength was normal with pushing, pulling, and twisting.  Left hand dexterity was also normal with twisting, probing, writing, touching, and expression.  There was no flexion deformity in the hand.  X-rays of the left hand showed soft tissue swelling about the PIP of all fingers with no fracture.  The diagnosis was status post chip fracture of the left middle finger.

In November 2010, the Veteran underwent another VA examination.  He complained of decreased hand strength but not dexterity.  He noted pain and weakness in his fingers.  Physical examination showed that active range of motion in the left middle finger was normal in the DIP joint, the PIP joint, and the MCP joint.  There was no gap between the long finger and the proximal transverse crease of the hand on the maximal flexion of the finger.  After repetitive motion, there was no evidence of pain and no additional limitation of motion.  There was no amputation of a digit or part of a digit, and there was no ankylosis of one or more digits.  There was no decreased strength for pushing, pulling, or twisting, and there was no decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner noted that there were no abnormalities on examination of the left long finger.  X-rays of the left hand showed minimal degenerative change of the first through the third finger DIP joints.  The diagnoses included left hand strain.  The examiner indicated that there were moderate effects of the Veteran's disability on his ability to perform chores, recreation, and traveling; mild effects on his ability to go shopping, to exercise, and to engage in sports; and no effects on his ability to feed, bathe, dress, toilet, or groom himself.  The examiner noted that the radiographic findings were consistent with degenerative joint disease involving the DIP joints of the left first through third fingers, but that "this finding does not match his symptoms of generalized pain and weakness of both hands. . . ."

As noted above, the Veteran's service-connected left middle finger disability has been evaluated as noncompensable under Diagnostic Code 5226, pertaining to ankylosis.  Both the March 2009 VA examiner and the November 2010 VA examiner found that there is no ankylosis in the Veteran's left middle finger; thus, there is no evidence of ankylosis in the MCP or PIP joints of the left middle finger.  Additionally, there is no evidence that the left middle finger is in extension or full flexion, that there is rotation or angulation of a bone, or that there is a gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  Thus, a compensable evaluation for the Veteran's left middle finger disorder is not warranted under Diagnostic Code 5226.  

The Board has also considered whether the Veteran's left middle finger disability could be evaluated as an amputation.  As explained in the rating criteria for evaluation of ankylosis or limitation of motion of single or multiple digits of the hand, if both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as amputation without metacarpal resection at the PIP joint or proximal thereto.  Under Diagnostic Code 5154, for the minor hand, a 10 percent evaluation is warranted for amputation of the long middle finger without metacarpal resection at the PIP joint or proximal thereto and a 20 percent evaluation is assigned for amputation of the long finger with metacarpal resection where more than one-half of the bone is lost.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  However, as discussed above, there is no competent medical evidence of ankylosis of any of the joints in the left middle finger.  Therefore, the Veteran's left middle finger disability cannot be rated as an amputation.

Additionally, the medical evidence does not show that an increased evaluation is warranted for limitation of motion of other digits.  In that regard, the medical evidence of record does not reflect that there is diminished range of motion of any of the other fingers on the left hand.  The November 2010 VA examiner reported that range of motion of the left index finger was normal, and there was no limitation of motion of the left ring finger, the left little finger, or the left thumb.  Accordingly, a compensable evaluation is not warranted for resulting limitation of motion on other digits.

Last, the evidence does not show that the Veteran's left middle finger disability causes interference with overall function of the hand.  The objective medical evidence shows that the Veteran has full strength and dexterity in his left hand.  The Board acknowledges the Veteran's reports of pain, cramping, decreased strength, incoordination, and inability to straighten his fingers.  However, the objective medical evidence reflects that strength and dexterity were normal.  Further, the evidence does not show that the Veteran's left middle finger disability is the cause of the symptoms that he reported, or that it otherwise interferes with the overall function of his left hand. 

The Board has also considered whether the Veteran is entitled to a compensable evaluation for his left middle finger disorder under other pertinent diagnostic codes.  Schafrath, 1 Vet. App. at 595.  Diagnostic Code 5229 provides for compensable evaluations based on limitation of motion of the long finger.  However, the medical evidence of record shows that the Veteran has regularly had full extension of the left middle finger with no gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  Under these circumstances, the criteria for a compensable rating under Diagnostic Code 5229 have not been met.  38 C.F.R. § 4.71a.

There is x-ray evidence of degenerative joint disease in the left middle finger.  In that regard, the November 2010 VA examiner reported that an x-ray of the left hand showed minimal degenerative changes of the first through third finger DIP joints.  Additionally, the March 2009 VA examiner indicated that an x-ray of the left hand showed soft tissue swelling of the PIP joints of all fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides for the assignment of a 10 percent disability rating for degenerative joint disease established by x-ray findings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as discussed above, the Veteran's left middle finger disorder is noncompensable under the rating criteria for limitation of motion of that joint.  Diagnostic Code 5003 provides that, when limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion when it is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, although the Veteran's left middle finger disorder does not meet the criteria for a compensable evaluation based on limitation of motion under the applicable diagnostic code, the medical evidence reflects that there is some limitation of motion of the MCP, PIP, and DIP joints in that finger.  Additionally, these symptoms are confirmed by the March 2009 x-ray, which showed swelling of the PIP joints of all fingers.  Accordingly, the Board concludes that a 10 percent evaluation is warranted for the degenerative arthritis in the Veteran's left middle finger.

The Board has also considered whether there is any additional functional loss of the Veteran's right thumb.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  The Veteran reported left hand pain, cramping, decreased strength, incoordination, and inability to straighten the fingers.  He noted flare-ups caused by working and riding his motorcycle.  Nevertheless, the March 2009 VA examiner stated that there was no fatigue, weakness, lack of endurance, incoordination, pain with repetition of motion, or additional limitation of motion following repetition.  The November 2010 VA examiner also found that there was no additional loss of limitation of motion following repetition of range of motion testing in the left middle finger.  As the objective medical evidence of record does not show additional functional impairment such as weakness, fatigability, lack of coordination, or pain on movement sufficient to warrant a compensable evaluation, a compensable evaluation for the Veteran's left middle finger disorder is not warranted.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206. 

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's right thumb and left middle finger disorders are evaluated pursuant to 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a, the criteria of which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's right thumb disability is manifested by subjective reports of pain and weakness but objective evidence of full strength and dexterity with no evidence of ankylosis, limitation of motion, or symptomatology approximating amputation.  The Veteran's left middle finger disorder is manifested by subjective reports of pain, x-ray findings of degenerative arthritis, x-ray evidence of swelling, minimal limitation of motion, and no ankylosis or symptomatology approximating amputation.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings assigned for his service-connected right thumb and left middle finger disorders.  Ratings in excess thereof are provided for certain manifestations of the service-connected disorders, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describe the Veteran's disability levels and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those currently assigned for the Veteran's service-connected right thumb or left middle finger disorders at any time during the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right thumb and left middle finger disorders, the evidence shows no distinct periods of time during which the Veteran's symptoms have varied to such an extent that ratings greater or less than those currently in effect would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the evidence does not show, and the Veteran does not contend, that his right thumb disability or his left middle finger disorder prevent him from working.  Therefore, the issue of entitlement to a TDIU has not been raised, and is not before the Board at this time.


ORDER

A compensable evaluation for residuals of a right thumb fracture is denied.

A 10 percent evaluation for residuals of a chip fracture of the left middle finger, including degenerative arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


